                                                                                  Case 2:21-cv-00462-RFB-NJK Document 1 Filed 03/22/21 Page 1 of 8



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6
                                                                                                               UNITED STATES DISTRICT COURT
                                                                              7

                                                                              8                                        DISTRICT OF NEVADA

                                                                              9   MICHAEL L. GAGLIANO, an individual;                    Case No.: 2:21-cv-00462

                                                                             10                                      Plaintiff,
                                                                                                                                           COMPLAINT FOR VIOLATIONS OF
                                                                             11     v.                                                      THE FAIR DEBT COLLECTION
Law Office of Kevin L. Hernandez




                                                                                                                                          PRACTICES ACT, 15 U.S.C. § 1692, ET
                                                                             12                                                              SEQ. AND THE FAIR CREDIT
                                                                                  PLUSFOUR, INC., a domestic corporation;
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                          REPORTING ACT, 15 U.S.C. § 1681, ET
                                                                                  TRANS UNION LLC, a foreign limited-liability
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                                                        SEQ.
                                                                                  company;
                                           Las Vegas, Nevada 89123




                                                                             14                                                                       JURY DEMAND
                                                                                                                    Defendants.
                                                                             15

                                                                             16          Plaintiff, Michael L. Gagliano (“Plaintiff”), by and through the undersigned counsel of

                                                                             17   record, and for his claims for relief against Defendants, PlusFour, Inc. (“Plus Four”) and Trans

                                                                             18   Union LLC (“Trans Union”), complains and alleges as follows:

                                                                             19                                    JURISDICTION AND VENUE

                                                                             20          1.      This action arises out of Plus Four’s violations of the Fair Debt Collection

                                                                             21   Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Trans Union’s violations of the Fair

                                                                             22   Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”).

                                                                             23          2.      This Court has jurisdiction over this matter under 15 U.S.C. § 1692k, 15 U.S.C. §

                                                                             24   1681(p), and 28 U.S.C. § 1331.

                                                                             25          3.      Under 28 U.S.C. § 1391(b), venue in this District is proper because Plaintiff and

                                                                             26   Defendants reside and/or do business in the District of Nevada.

                                                                             27          4.      Under 28 U.S.C. § 1391(b), venue is proper in this District because the acts and

                                                                             28   transactions that give rise to this action occurred, in substantial part, in the District of Nevada.
                                                                                                                                  Page 1 of 8
                                                                                  Case 2:21-cv-00462-RFB-NJK Document 1 Filed 03/22/21 Page 2 of 8



                                                                              1                                               PARTIES

                                                                              2            5.    Plaintiff is an adult individual residing in the State of Nevada.

                                                                              3            6.    As an individual, Plaintiff is a “consumer” under 15 U.S.C. § 1692a(3).

                                                                              4            7.    Plus Four is a domestic corporation whose principal purpose is the collection of

                                                                              5   consumer debts.

                                                                              6            8.    Plus Four regularly collects or attempts to collect consumer debts owed or due

                                                                              7   another, or asserted to be owed or due another, and therefore, Plus Four is a “debt collector”

                                                                              8   under 15 U.S.C. § 1692a(6).

                                                                              9            9.    Plus Four’s principal purpose is to purchase, service, and collect defaulted
                                                                             10   consumer debts, and therefore, Plus Four is a “debt collector” under 15 U.S.C. § 1692a(6).

                                                                             11            10.   Plus Four’s website (www.plusfourinc.com) further demonstrates its status as a
Law Office of Kevin L. Hernandez




                                                                             12   “debt collector” under the FDCPA by claiming it offers “Debt Collection Solutions Simplified.”
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                 Plus Four’s website further demonstrates its status as a “debt collector” under the
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13            11.
                                           Las Vegas, Nevada 89123




                                                                             14   FDCPA by touting its membership in debt collection associations, including the Association of

                                                                             15   Credit and Collection Professionals (ACA).

                                                                             16            12.   Trans Union is a foreign limited-liability company doing business in the State of

                                                                             17   Nevada.

                                                                             18            13.   Trans Union is a “consumer reporting agency” under 15 U.S.C. § 1681a(f).

                                                                             19            14.   Trans Union is regularly engaged in the business of assembling, evaluating, and

                                                                             20   disbursing information concerning consumers for the purpose of furnishing consumer reports as

                                                                             21   defined in 15 U.S.C. § 1681a(d).

                                                                             22            15.   Trans Union disburses said consumer reports to third parties under contract for

                                                                             23   monetary compensation.

                                                                             24                                      FACTUAL ALLEGATIONS

                                                                             25            16.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             26   below.

                                                                             27            17.   Plus Four sought to collect a “debt” against Plaintiff under 15 U.S.C. § 1692a(5)

                                                                             28   and NRS § 649.010.
                                                                                                                              Page 2 of 8
                                                                                  Case 2:21-cv-00462-RFB-NJK Document 1 Filed 03/22/21 Page 3 of 8



                                                                              1          18.     Within the past year, Plus Four wrongfully engaged in collection activities against

                                                                              2   Plaintiff for an alleged financial obligation arising out of medical treatment with Desert

                                                                              3   Radiology Solutions, under Account # 66273XXXX for $669 (the “Debt”).

                                                                              4          19.     The Debt was incurred as a result of alleged services provided by Desert

                                                                              5   Radiology Solutions (“Creditor”), which were primarily for family, personal, or household

                                                                              6   purposes, and which meet the definition of a “debt” under 15 U.S.C. § 1692a(5).

                                                                              7          20.     The Debt was purchased, assigned, or transferred to Plus Four for collection after

                                                                              8   the Debt was allegedly in a default status with the Creditor, meaning the debt was charged off as

                                                                              9   uncollectible by the Creditor.
                                                                             10          21.     On February 7, 2021, Plaintiff became aware that Defendants were reporting a

                                                                             11   past due balance for the Debt on Plaintiff’s Trans Union profile when Plaintiff does not
Law Office of Kevin L. Hernandez




                                                                             12   recognize the Debt or the purported services giving rise to the Debt.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13          22.     On February 7, 2021, Plaintiff submitted an online dispute to Trans Union
                                           Las Vegas, Nevada 89123




                                                                             14   regarding the Debt under File Identification # 395674664 (the “Credit Dispute”).

                                                                             15          23.     On information and belief, upon receiving the Credit Dispute from Plaintiff, Trans

                                                                             16   Union communicated Plaintiff’s written dispute to Plus Four for investigation.

                                                                             17          24.     On February 8, 2021, Plaintiff submitted a Better Business Bureau (“BBB”)

                                                                             18   Complaint against Plus Four for reporting inaccurate information.

                                                                             19          25.     On February 8, 2021, Plaintiff called Plus Four to dispute the Debt.

                                                                             20          26.     Plus Four did not (and has not) reported to the national credit bureaus that

                                                                             21   Plaintiff disputes the Debt’s validity.

                                                                             22          27.     During the February 8, 2021 call, Plus Four could not verify the Debt using

                                                                             23   Plaintiff’s identifying information.

                                                                             24          28.     Despite failing to verify the Debt’s accuracy, the Plus Four representative told

                                                                             25   Plaintiff that Plus Four would not release the Debt until Plaintiff paid the Debt in full.

                                                                             26          29.     On February 10, 2021, Plaintiff’s attorney of record sent Plus Four a Letter of

                                                                             27   Representation, which included the attorney’s name and address, demanding Plus Four cease all

                                                                             28
                                                                                                                               Page 3 of 8
                                                                                  Case 2:21-cv-00462-RFB-NJK Document 1 Filed 03/22/21 Page 4 of 8



                                                                              1   communication and collection efforts against Plaintiff and release the Debt as it was not

                                                                              2   validated and does not belong to Plaintiff.

                                                                              3            30.      On February 17, 2021, Plus Four sent a “Waiver and Release” to Plaintiff without

                                                                              4   notifying Plaintiff’s attorney (the “Release”).

                                                                              5            31.      The Release sought to force Plaintiff to release Plus Four from any claims under

                                                                              6   the FDCPA, among others, in exchange for sharing documents related to the Debt.

                                                                              7            32.      Plus Four sent the Release directly to Plaintiff.

                                                                              8            33.      Plus Four did not copy Plaintiff’s attorney on the Release.

                                                                              9            34.      Plus Four sent the Release directly to Plaintiff without Plaintiff’s attorney’s
                                                                             10   consent.

                                                                             11            35.      Plus Four sent the Release knowing that Plaintiff was represented by an attorney
Law Office of Kevin L. Hernandez




                                                                             12   regarding the Debt.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13            36.      Plus Four attempted to circumvent the advice and counsel of Plaintiff’s attorney
                                           Las Vegas, Nevada 89123




                                                                             14   and coerce Plaintiff to release any claims against it.

                                                                             15            37.      Despite receiving Plaintiff’s Credit Dispute, Defendants continue to report the

                                                                             16   above-referenced inaccuracies.

                                                                             17            38.      Despite proper notice of the disputes, Defendants failed to conduct a reasonable

                                                                             18   reinvestigation as required under the FCRA and confirmed and verified the false and derogatory

                                                                             19   information and demanded that the false and derogatory information remain on Plaintiff’s credit

                                                                             20   profiles.

                                                                             21            39.      Despite proper notice of the Credit Dispute, Defendants fail to report that Plaintiff

                                                                             22   disputes the Debt’s validity.

                                                                             23                                       FIRST CLAIM FOR RELIEF

                                                                             24                  [Violations of the FDCPA; 15 U.S.C. § 1692, et seq. against Plus Four]

                                                                             25            40.      Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             26   below.

                                                                             27            41.      Plus Four violated 15 U.S.C. § 1692c by continuing to contact Plaintiff to collect

                                                                             28   the Debt without his consent or the consent of his attorney, and with knowledge that Plaintiff
                                                                                                                                 Page 4 of 8
                                                                                  Case 2:21-cv-00462-RFB-NJK Document 1 Filed 03/22/21 Page 5 of 8



                                                                              1   was represented by legal counsel for the Debt. Plus Four never investigated or attempted to

                                                                              2   contact Plaintiff’s counsel to confirm he was indeed represented.

                                                                              3           42.    Plus Four violated 15 U.S.C. § 1692e by using false, deceptive, and misleading

                                                                              4   representations or means in connection with the collection of the Debt by deceiving Plaintiff into

                                                                              5   believing he must pay the Debt even though Plus Four could not validate or authenticate the

                                                                              6   Debt.

                                                                              7           43.    Plus Four violated 15 U.S.C. § 1692e by using false, deceptive, and misleading

                                                                              8   representations or means in connection with the collection of the Debt by attempting to

                                                                              9   circumvent Plaintiff’s attorney to force Plaintiff to execute the Release without his attorney’s
                                                                             10   advice and consent.

                                                                             11           44.    Plus Four violated 15 U.S.C. § 1692e(8) by reporting the Debt to Plaintiff’s Trans
Law Office of Kevin L. Hernandez




                                                                             12   Union credit profile without a dispute notation demonstrating that Plaintiff disputes the Debt’s
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   validity.
                                           Las Vegas, Nevada 89123




                                                                             14           45.    Plus Four violated 15 U.S.C. § 1692e(2)(A) by falsely representing the character,

                                                                             15   amount, and legal status of the Debt when it continued to pursue collection of the Debt against

                                                                             16   Plaintiff despite failing to validate and authenticate the Debt.

                                                                             17           46.    Plus Four violated 15 U.S.C. § 1692f by using unfair and unconscionable means

                                                                             18   to collect or attempt to collect the Debt when it circumvented Plaintiff’s attorney and contacted

                                                                             19   Plaintiff directly in an effort to force Plaintiff to sign the Release without his attorney’s advice

                                                                             20   and consent.

                                                                             21           47.    Plus Four’s acts and omissions were willful, reckless, and/or negligent violations

                                                                             22   of the FDCPA, including every one of the above-cited provisions.

                                                                             23           48.    In the alternative, Plus Four was negligent in the above-referenced acts and

                                                                             24   omissions, entitling Plaintiff to recover under 15 U.S.C. § 1692k(a)(1).

                                                                             25           49.    As a direct and proximate result of the above-referenced violations by Plus Four,

                                                                             26   Plaintiff is entitled to statutory damages plus actual damages to be proven at the time of trial in

                                                                             27   this matter.

                                                                             28
                                                                                                                               Page 5 of 8
                                                                                  Case 2:21-cv-00462-RFB-NJK Document 1 Filed 03/22/21 Page 6 of 8



                                                                              1            50.   Plaintiff suffered actual harm as a direct and proximate result of Plus Four’s

                                                                              2   actions through the embarrassment, intrusion, invasion of privacy, and wasted time associated

                                                                              3   with Plus Four’s collection tactics referenced in this Complaint.

                                                                              4            51.   Plaintiff suffered further actual harm through a loan denial as a direct and

                                                                              5   proximate result of the Debt on his credit profile.

                                                                              6            52.   Plaintiff has been forced to retain the Law Office of Kevin L. Hernandez to

                                                                              7   pursue these claims and is therefore entitled to recover reasonable attorney’s fees plus costs

                                                                              8   incurred under 15 U.S.C. § 1692k.

                                                                              9            53.   Plaintiff may have suffered damages in other ways and to other extents not
                                                                             10   presently known to Plaintiff, and not specified in this Complaint.

                                                                             11            54.   Plaintiff reserves the right to assert additional facts and damages not referenced in
Law Office of Kevin L. Hernandez




                                                                             12   this Complaint, and/or to present evidence of the same at the time of trial.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                   SECOND CLAIM FOR RELIEF
                                           Las Vegas, Nevada 89123




                                                                             14                      [Violations of 15 U.S.C. § 1681e(b) against Trans Union]

                                                                             15            55.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             16   below.

                                                                             17            56.   Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

                                                                             18   reasonable procedures to assure maximum possible accuracy in the preparation of the credit

                                                                             19   report and credit file it publishes and maintains concerning Plaintiff.

                                                                             20            57.   As a direct and proximate result of this conduct alleged in this Complaint,

                                                                             21   Plaintiff suffered, and continues to suffer, damage by loss of credit and loss of ability to purchase

                                                                             22   and benefit from credit.

                                                                             23            58.   Trans Union’s acts and omissions were willful, rendering it liable for punitive

                                                                             24   damages in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                             25            59.   In the alternative, Trans Union was negligent in the above-referenced acts and

                                                                             26   omissions, entitling Plaintiff to recovery under 15 U.S.C. § 1681o.

                                                                             27

                                                                             28
                                                                                                                              Page 6 of 8
                                                                                  Case 2:21-cv-00462-RFB-NJK Document 1 Filed 03/22/21 Page 7 of 8



                                                                              1            60.     As a direct and proximate result of the above-referenced violations by Trans

                                                                              2   Union, Plaintiff is entitled to statutory damages plus actual damages to be proven at the time of

                                                                              3   trial in this matter.

                                                                              4            61.     Plaintiff is entitled to recover costs and attorneys’ fees from Trans Union in an

                                                                              5   amount to be determined by the Court under 15 U.S.C. § 1681n or § 1681o.

                                                                              6            62.     Plaintiff may have suffered damages in other ways and to other extents not

                                                                              7   presently known to Plaintiff, and not specified in this Complaint.

                                                                              8            63.     Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                              9   this Complaint, and/or to present evidence of the same at the time of trial.
                                                                             10                                     THIRD CLAIM FOR RELIEF

                                                                             11                           [Violation of 15 U.S.C. § 1681i against Trans Union]
Law Office of Kevin L. Hernandez




                                                                             12            64.     Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   below.
                                           Las Vegas, Nevada 89123




                                                                             14            65.     Trans Union violated 15 U.S.C. § 1681i by failing to delete or correct the

                                                                             15   aforementioned inaccurate information in Plaintiff’s credit files after receiving actual notice of

                                                                             16   the inaccuracies, by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

                                                                             17   procedures with which to filter and verify disputed information in Plaintiff’s credit file, and by

                                                                             18   relying upon verification from a source it has reason to know is unreliable.

                                                                             19            66.     As a direct and proximate result of this conduct by Trans Union, Plaintiff

                                                                             20   suffered, and continues to suffer, damage by loss of credit, and the loss of the ability to purchase

                                                                             21   and benefit from credit.

                                                                             22            67.     Trans Union’s conduct was willful, rendering it liable for actual or statutory

                                                                             23   damages, and punitive damages in an amount to be determined by the court under 15 U.S.C. §

                                                                             24   1681n.

                                                                             25            68.     Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in an

                                                                             26   amount to be determined by the Court under 15 U.S.C. § 1681n or § 1681o.

                                                                             27            WHEREFORE, Plaintiff prays for relief as follows:

                                                                             28            1.      For an award of actual damages;
                                                                                                                               Page 7 of 8
                                                                                  Case 2:21-cv-00462-RFB-NJK Document 1 Filed 03/22/21 Page 8 of 8



                                                                              1        2.    For an award of statutory damages;

                                                                              2        3.    For punitive damages;

                                                                              3        4.    For an award reimbursing Plaintiff for reasonable attorney’s fees, costs, and

                                                                              4              interest incurred; and

                                                                              5        5.    For such other further relief as the court deems proper.

                                                                              6                       TRIAL BY JURY DEMANDED ON ALL COUNTS.

                                                                              7        Dated: March 22, 2021
                                                                                                                                   LAW OFFICE OF KEVIN L.
                                                                              8                                                    HERNANDEZ
                                                                              9                                                    /s/ Kevin L. Hernandez
                                                                                                                                   Kevin L. Hernandez, Esq.
                                                                             10                                                    Nevada Bar No. 12594
                                                                                                                                   8872 S. Eastern Avenue, Suite 270
                                                                             11                                                    Las Vegas, Nevada 89123
Law Office of Kevin L. Hernandez




                                                                                                                                   T: (702) 563-4450
                                                                             12                                                    F: (702) 552-0408
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                   kevin@kevinhernandezlaw.com
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                                    Attorney for Plaintiff
                                           Las Vegas, Nevada 89123




                                                                             14

                                                                             15

                                                                             16

                                                                             17

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28
                                                                                                                         Page 8 of 8
